DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  Preliminary amendment
2. The preliminary amendment filed on 03/26/20/20 has been acknowledged by the examiner.
Claim Objections
3. Claims [11, 13, 15, 17, 20] objected to because of the following informalities:  in line one of each claim   the word “anyone” has to be cancelled in order to place the application into a formal condition for allowance.  Appropriate correction is required.
Allowable Subject Matter
4. Claims [1-20] are allowed.
5. The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 1, none of the prior arts on the record or teaches or reasonably suggests:-
An image sensor comprising: each of the signal processing units and a corresponding one of the transfer units are connected by a plurality of second signal lines, the transfer units are disposed in a direction different from a first direction in which the first signal lines are provided, with respect to the circuit array in the second substrate; in conjunction with the other limitation of the claim.
Claims 2 -20 are allowed due to their direct or indirect dependency on claim 1.
    
                    The following are the closest prior arts found: 
The reference to Blanquart (US. 8,952,312) discloses: the supporting circuitry 370, which may include an amplifier, a filter, a clock or other circuitry needed to support an image sensor, may all be disposed on one or more supporting substrates, such as a second substrate 311. However, it will be appreciated that such circuits may be dispersed on one or more substrates, such as the second substrate 311, or a third substrate. Additionally, an analog to digital converter may be remotely located on one of the supporting substrates. It will be appreciated that the order and location of the supporting circuits 370 may be changed and may be located on any of the supporting substrates as desired. In   col. 13 lines 35-36.
 The reference to Hwang US. PAT. No. (10,368,023) discloses: The multiplexing circuit 130 may include a plurality of multiplexers, MUX1 to MUXn. As illustrated in FIG. 2, two column lines may be connected to each multiplexer. The multiplexer may allow sense voltages (e.g., Vout1 and Vout2) outputted from each column line to be respectively connected to different correlated double samplers (e.g., CDS1 and CDS2) based on a control signal C_MUX from the timing controller 180 (refer to FIG. 1). As a result, the sense voltages (e.g., Vout1 and Vout2) outputted from the different column lines (e.g., CL1 and CL2) may be simultaneously processed. In col. 6 lines 57-67.



Conclusion
6. This application is in condition for allowance except for the following formal matters: 
See the above objections to claims [11, 13, 15, 17, 20].
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/AHMED A BERHAN/Primary Examiner, Art Unit 2698